Citation Nr: 1543567	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine myelopathy with right-sided weakness (hemiparesis), involuntary jerking movements (myoclonus), electrical shock sensations (Lhermitte's sign), and neck pain as a result of cervical spine surgery performed at a Department of Veterans Affairs facility in February 2003.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  As explained in the Board's January 2015 remand, although prior rating decisions denied this claim in July 2003 and October 2005, the Board finds that this appeal relates back to the Veteran's original February 2003 claim for § 1151 benefits by operation of 38 C.F.R. § 3.156(b) (2015).  

The Veteran testified at a June 2014 hearing before the undersigned.  A transcript is of record. 

The Board remanded this claim in January 2015.  It now returns for appellate review. 


FINDINGS OF FACT

1. Cervical spine myelopathy, right-sided weakness (hemiparesis), involuntary jerking movements (myoclonus), electrical shock sensations (Lhermitte's sign), and neck pain were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing cervical spine surgery in February 2003, or proximately caused by an event not reasonably foreseeable as a result of this surgery. 

2. The February 2003 VA cervical spine surgery was performed with the Veteran's informed consent, and a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of cervical spine surgery performed at a VA facility in February 2003 are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in May 2009 and August 2009 provided the Veteran with all notice required under the VCAA.  They notified the Veteran of what was necessary to establish entitlement to compensation benefits under 38 U.S.C. § 1151, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA also attempted to obtain the Veteran's Social Security Administration (SSA) records, but SSA responded in March 2015 that the records had been destroyed.  Further efforts to obtain these records from SSA are not warranted.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile, including when the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  The Veteran was informed of VA's inability to obtain these records in a June 2015 letter, which provided all notice required under 38 C.F.R. § 3.159(e).  The letter was followed by a period of time for the Veteran to submit the records himself or to identify another location where the records may be housed.  He did not respond.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed, and medical opinions provided, in May 2003 and June 2009, and an addendum medical opinion was obtained in March 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination reports and addendum opinion together are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports and addendum opinion were based on a review of the Veteran's claims file and consideration of his medical history, set forth the findings made on examination, and provide an explanation in support of the conclusion reached that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination reports and addendum opinion taken together are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in January 2015 to make appropriate efforts to obtain the Veteran's SSA records and to provide a VA medical opinion in accordance with its instructions.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran and his spouse testified at a hearing before the undersigned in June 2014.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA medical opinion to address the outstanding issues of whether the Veteran has any residuals of cervical spine surgery performed at a VA facility in February 2003 that were the result of VA fault in performing the surgery or due to an event not reasonably foreseeable.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.



Analysis

The Veteran claims entitlement to compensation under 38 U.S.C. 1151 for claimed residuals of cervical spine surgery performed at a VA facility in February 2003, including cervical myelopathy with right-sided weakness (hemiparesis), involuntary jerking movements (myoclonus), electrical shock sensations (Lhermitte's sign), and neck pain.  For the following reasons, the Board finds that entitlement to compensation benefits under section 1151 is not established. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

VA treatment records show that prior to the February 2003 cervical spine surgery the Veteran had a diagnosis of cervical myelopathy with severe spinal cord compression caused by a large herniated disc.  He reported bilateral hand numbness and severe cervical spine and shoulder pain.  The February 2003 operation report does not indicate that there were any complications during the surgery.  However, immediately after it was performed, the Veteran experienced almost complete right-sided paralysis (hemiparesis) and was placed in the intensive care unit.  The right hemiparesis rapidly improved over the next few days, as reflected in February 2003 VA post-surgery records.  By the time of an October 2006 VA treatment record, there was about 95 percent improvement of the hemiparesis.  However, it did not completely resolve and the Veteran still has an abnormal gait as a result of the hemiparesis, as reflected in a June 2009 VA treatment record and in the June 2009 VA examination report, for example.  The VA treatment records further show that by early April 2003 the Veteran also developed shaking and involuntary spastic motions of the right arm, which occurred mostly at night, and have been characterized as myoclonus.  These spastic motions later involved the right leg as well, and have been attributed to the cervical myelopathy, as reflected in an April 2005 VA treatment record and many other treatment records.  The VA treatment records also reflect that by September 2005 the Veteran developed electrical shock sensations that travelled from the head and throughout his body and were especially triggered by water falling on his head in the shower.  These sensations have also been attributed to the cervical myelopathy, as shown in a November 2013 private treatment record. 

In VA treatment records dated in February 2003, March 2004, and June 2009, the Veteran's hemiparesis of the right side and myoclonus were clearly attributed to the surgery.  The February 2003 record states, for example, that the Veteran had weakness of the right upper and lower extremities "secondary to trauma sustained during the surgery."  The March 2004 record also reflects a neurologist's statement that the Veteran's right myelopathy, including the myoclonus, was related both to the disc pathology and to the surgery.  The neurologist could not "separate [the] effects of the two factors."  

A June 2009 VA treatment record reflects that the Veteran reported neck pain and an electric shock sensation from the head to the toes involving his whole body that lasted for a few seconds and was precipitated by shampooing his hair.  He reported that overall he felt good and that the pain was adequately controlled. 

A January 2010 VA treatment record notes the Veteran's report of being unable to move his right arm or leg for about three days after surgery.  The Veteran stated that it took him about four to six months of therapy before he was walking normally, but that he never did fully recover function.  The Veteran also stated that the surgeon who performed the surgery told him and his wife that an error was made during the surgery, but that this was not documented.  The Veteran currently reported right hip pain and a slapping of his right foot when he walked.  He had not had any regression of his gait since the post-surgical rehabilitation.  He also described an "electric jolt" sensation that occurred when taking a shower and also while sitting in a chair.  He further reported symptoms of his right arm flinging out intermittently which occurred more with sleep but also while awake, with no loss of consciousness.  He did not have any other associated symptoms, warning, or residual problems.  The Veteran reported that medication was helping and that he slept well.  

After examining the Veteran, the January 2010 VA treating physician concluded that since the February 2003 surgery the Veteran had improvement but not complete resolution of his symptoms.  The physician also noted that the Veteran did not have regression of symptoms.  The examination was consistent with cervical myelopathy.  Gait abnormalities were likely from spasticity as well as weakness, although isolated testing showed no weakness.  The sensation of electric jolts was consistent with Lhermitte's phenomenon from the spinal cord lesion.  The physician also noted that segmental myoclonus from the spinal cord was causing jerking movements of the arm.  The physician diagnosed myelopathy and concluded that there was no regression or bowel or bladder symptoms to suggest worsening, but that no imaging had been done to determine whether or not there was any damage at any other level of the spine, and if so what the result of the damage might be.  A March 2010 addendum to this record reflects that a review of a recent magnetic resonance imaging (MRI) study of the cervical spine showed stenosis and encephalomalacia consistent with prior injury, but "no new areas of concern or areas that would require surgical management."  

The fact that there were side effects from the surgery does not by itself establish either VA fault or that an unforeseeable event occurred.  As previously noted, the Veteran had severe spinal cord compression caused by a large herniated disc prior to the surgery, with complaints of significant neck and shoulder pain.  A February 2003 VA treatment record reflects that the Veteran was informed of possible complications of the surgery, including paralysis, no improvement, and pain.  The February 2003 surgery report also reflects that the Veteran was informed of the risks and benefits of the surgery and signed a written, informed consent for the surgery to be performed.  A January 2004 VA treatment record reflects a neurologist's finding that notwithstanding the Veteran's residual symptoms, the risks of the surgery were justified due to the "high probability" of becoming paralyzed from the prior disc protrusion, which was corrected by the surgery.  Repeated MRI scans and x-ray studies have not been interpreted as showing any abnormalities with regard to the post-surgical residuals apart from the continued presence of cervical myelopathy, and neither the VA examiners nor any other medical professional has found anything inappropriate either in advising the Veteran to undergo this surgery or the manner in which it was performed.  According to a physician's notation in an April 2005 VA treatment record, "the benefits outweighed the risks for his procedure," even if there were side effects from it. 

In the June 2009 VA examination report, the examiner reviewed the Veteran's pre- and post-operative history, including MRI studies of the cervical spine performed in January 2003 (prior to the surgery) and December 2005 (almost three years after the surgery).  The VA physician also conducted a neurological examination of the Veteran.  The examiner concluded that the Veteran had mild symptoms of cervical myelopathy that were "residuals of his condition pre- and peri-operatively."  The examiner found that the findings were "very mild" compared with the post-operative course, even while noting that the Veteran had brisk reflexes on the right compared with the left, increased spasticity on the right compared to the left, and mildly decreased fine motor movements on the right compared to the left.  The examiner also noted that the December 2005 MRI study did not detect any signal changes to the spinal cord.  The examiner stated that an anterior approach for a discectomy minimizes the risk to the spinal cord, and that worsening of the cervical myelopathy would be unusual due to the procedure.  The examiner concluded that based on the medical records, it was not likely that the Veteran had disability as a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in performing the surgery, or that it was the result of an event that could not have been foreseen or anticipated by a competent and prudent medical professional.  The examiner observed that the myelopathy was present before the procedure and there was no evidence of error on the part of the providers. 

In the March 2015 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran had additional disability of the cervical spine, including cervical myelopathy, caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in performing the February 2003 surgery.  The examiner explained that there was no evidence of intraoperative complication in the operation report or the medical records following the Veteran's surgery.  The operation report indicated a normal sequence of operative steps for the procedure performed, and recorded the severity of the Veteran's preoperative pathology from an intraoperative assessment perspective, and subsequently noted the techniques used in correcting the Veteran's pathology.  The examiner also found that the Veteran did not have additional disability of the cervical spine caused by an event that was not reasonably foreseeable resulting from the February 2003 surgery.  The examiner explained that the Veteran's post-operative complications were adequately and thoroughly discussed with him, including paralysis, no improvement, and pain as possible complications of the planned procedure in the preoperative setting.  The examiner stated that these risks were considered to be ordinary and known risks of the procedure and as such were not unforeseeable.  Thus, the examiner concluded that the cervical myelopathy was reasonably foreseeable. 

In an April 2015 letter, a private treating physician, N. Asner, M.D., stated that the Veteran had right hemiparesis and myelopathic changes in the cervical spinal cord.  Dr. Asner also stated that records from 2003 indicated that the Veteran's myelopathy was worse after the neck surgery.  No explanation or further discussion was provided for this observation. 

The preponderance of the evidence shows that whatever residuals the Veteran may have as a result of the February 2003 surgical procedure, including right sided hemiparesis that is about 95 percent resolved, intermittent involuntary jerking movements (myoclonus), and electrical shock sensations or Lhermitte's sign that can occur when under water and last for a few seconds, as well as neck pain, they are not the result of VA fault or an unforeseeable event.  The Veteran's statement that the surgeon who performed the procedure told him that an error was made during the surgery is not credible as it is not facially plausible that such an error would be made and yet not documented in the surgical report or elsewhere in the records.  See Caluza, 7 Vet. App. at 511 (holding, in pertinent part, that plausibility is a factor to consider in determining whether lay evidence is satisfactory).  Indeed, no VA physician or examiner who has reviewed the operation report and post-surgical history found evidence of any error or complication during the procedure, or evidence of fault or substandard performance in the manner in which the procedure was performed.  The fact that the Veteran's statement was made during the pendency of a claim for benefits the very basis of which is an alleged error or fault in performing the surgery further weighs against its credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  Thus, the weight of this statement is discounted, and the Board assigns more weight to the objective findings of the VA examiners who reviewed the Veteran's VA treatment records including the operation report and found that no complications or errors occurred during the procedure.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The April 2015 letter by Dr. Asner also does not support the Veteran's claim.  The physician's conclusion that the Veteran's myelopathy was worse after the neck surgery was apparently confined to a review of records from 2003, as stated in the letter.  Thus, this physician did not have the benefit of a review of the subsequent treatment records dating from 2004 through 2010 and forward showing, for example, 95 percent improvement in the right sided hemiparesis by October 2006.  The January 2010 VA treatment record discussed above reflects a physician's finding that the Veteran's symptoms were improved, though not completely resolved, since the surgery.  Although the Veteran also developed new symptoms, including myoclonus and Lhermitte's sign, he has reported that overall he feels good, as reflected in the June 2009 VA treatment record, and VA physicians have generally found that the benefits of the surgery made it well worth it notwithstanding its side effects.  For example, the January 2004 VA treatment record reflects a neurologist's finding that notwithstanding the Veteran's residual symptoms, the risks of the surgery were justified due to the "high probability" of becoming paralyzed from the prior disc protrusion, which was corrected by the surgery.  According to a physician's notation in an April 2005 VA treatment record, "the benefits outweighed the risks for his procedure," even if there were side effects from it.  The VA treatment records show that prior to the surgery the Veteran had significant neck pain and numbness, tingling, and decreased coordination of his hands, which have since resolved or improved.  Moreover, the June 2009 VA examiner also found that a comparison of the pre-surgery January 2003 MRI with the post-surgery December 2005 MRI showed improvement in the Veteran's cervical spine pathology.  Notably, the December 2005 MRI is dated after 2003, and thus was apparently not reviewed by Dr. Asner. 

Thus, as the opinion in the April 2015 letter by Dr. Asner is not supported by any explanation, was limited to a review of records from 2003, and does not account for subsequent records showing improvement, as discussed in the preceding paragraph, its probative value is discounted.  In this regard, the U.S. Court of Appeals for Veterans Claims held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), that the probative value of a medical opinion comes from its reasoning and that a medical opinion is not entitled to any weight if it contains only data and conclusions.  The Court further held that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Id.  Dr. Asner's opinion is not supported by any reasoning and does not account for critical pieces of information in the file indicating improvement in the Veteran's myelopathy when compared with its pre-operative severity as discussed in the preceding paragraph.  Therefore, the Board cannot conclude that Dr. Asner's opinion applied valid medical analysis to the significant facts of this case in order to arrive at the conclusion reached.  See id.  Accordingly, its evidentiary weight is discounted, and is outweighed by the VA medical opinions, which are supported by explanations and informed by a much more comprehensive review of the medical history, as the VA examiners considered records prior to the surgery and dating many years past 2003, and indeed up to 2015 in the most recent opinion.  See Madden, 125 F.3d at 1481.

Finally, and in the alternative, even assuming for the sake of argument that there was worsening of the cervical myelopathy after the surgery as stated by Dr. Asner, this alone would not show fault on the part of VA in performing the surgery or an event not reasonably foreseeable, and Dr. Asner did not suggest that this was the case.  As found in the March 2015 VA opinion, the operation report and post-surgery medical records showed that there were no intraoperative complications, and no other medical professional has indicated that there was evidence of fault on the part of VA.  The Veteran was also informed that paralysis, no improvement, and pain were all possible risks of the surgery, and thus the fact that such residuals may be present to some degree does not in itself support a finding of fault on the part of VA or an event not reasonably foreseeable.  The June 2009 and March 2015 VA opinions reflect conclusions to the contrary. 

The June 2009 and March 2015 VA medical opinions constitute probative evidence that notwithstanding some residuals resulting from the February 2003 cervical spine surgery, there was no fault on the part of VA in performing it.  These opinions represent the informed conclusions of medical professionals based on a review of pre- and post-operative history as documented by the VA and private treatment records, the surgery report itself, and the examination findings.  

Apart from his own lay opinion, the Veteran has not submitted any evidence to support a finding of fault or an event not reasonably foreseeable as a result of the surgery.  The Veteran's only rationale for his opinion is that there were post-operative complications as discussed above.  However, the fact that there were such complications does not alone establish fault or unforeseeability, and the VA medical opinions discussed above show that there was nothing in the manner in which the procedure was performed or in the post-surgical manifestations to suggest fault or unforseeability.  

With regard to foreseeability, the informed consent documented in the VA treatment records prior to the surgery show that paralysis, no improvement, and pain were all possible complications, and the VA medical opinions confirm that the Veteran's post-operative residuals were not unforeseeable.  See 38 C.F.R. § 3.361(d)(2) (providing, in pertinent part, that in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32).  

The VA medical opinions carry more weight than the Veteran's unsupported lay statements.  In this regard, the Board finds that the issue of whether there was VA fault in the manner in which the February 2003 VA cervical spine operation was performed, or whether any additional disability as a result of the procedure was not reasonably foreseeable, is a complex medical determination that is not within the province of lay observation and thus cannot be perceived through the senses alone.  Rather, it requires an understanding of how such a surgical procedure is performed, including the basic standards of care in performing this procedure, and what are its known risks and possible consequences, and these considerations require medical expertise.  For example, the June 2009 VA examiner noted that an anterior approach for a discectomy minimizes the risk to the spinal cord.  A lay person could not know such a technical piece of information.  

In light of the medically complex nature of this issue, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Accordingly, the Veteran's unsupported statement that residuals of his February 2003 cervical spine surgery are the result of VA fault or an event not reasonably foreseeable is not competent evidence, as he is a lay person in the field of medicine and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, his rationale is deficient as it is solely based on the erroneous deduction that if there are post-operative residuals or side effects, then necessarily the surgery was faulty in some manner, or there was an event not reasonably foreseeable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The Board has already explained why the presence of post-operative residuals cannot alone establish either element of an 1151 claim.  Consequently, the Veteran's opinion also lacks probative value based on the deficiency in the rationale provided.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Veteran's lay opinion is outweighed by the VA medical opinions, which were rendered by medical professionals who provided a specific explanation based on the Veteran's medical history, including the surgery report and post-operative treatment records, and recent examination findings for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  The Board finds that unlike the Veteran, the VA examiners possess the medical expertise to evaluate whether there was fault in the manner in which the surgery was performed or whether there were consequences that were not reasonably foreseeable. 

In sum, the preponderance of the evidence shows that entitlement to compensation under section 1151 based on VA fault in performing the February 2003 surgery or an event not reasonably foreseeable is not established.  See 38 U.S.C.A. § 1151;
38 C.F.R. § 3.361.

Compensation under section 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

As noted above, minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Here, the February 2003 VA treatment records document that the Veteran was informed of possible risks of the surgery, including paralysis, no improvement, and pain.  They show that he signed a written, informed consent for the surgery to be performed.  The March 2015 VA opinion also reflects the examiner's conclusion that the Veteran was adequately informed of the risks of the procedure.  Accordingly, the evidence supports informed consent.  

In the alternative, even assuming, and solely for the sake of argument, that there was some deficiency in the informed consent process, failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  The Board finds that a reasonable person would have proceeded with the surgery.  In this regard, a January 2004 VA treatment record reflects a neurologist's finding that notwithstanding the Veteran's residual symptoms, the risks of the surgery were justified due to the "high probability" of becoming paralyzed from the prior disc protrusion, which was corrected by the surgery.  According to a physician's notation in an April 2005 VA treatment record, "the benefits outweighed the risks for his procedure," even if there were side effects from it.  The pre-surgery VA treatment records also document the Veteran's significant neck pain and difficulty using his hands prior to the surgery.  Accordingly, a reasonable person faced with similar circumstances would have undergone this surgery in view of the consequences of foregoing it, including a "high probability" of becoming paralyzed, according to the January 2004 VA treatment record.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 1151 for any residuals of the February 2003 VA cervical spine surgery is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine myelopathy with right-sided weakness (hemiparesis), involuntary jerking movements (myoclonus), electrical shock sensations (Lhermitte's sign), and neck pain as a result of cervical spine surgery performed at a Department of Veterans Affairs facility in February 2003 is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


